Citation Nr: 1231359	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  05-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had 14 years active duty service ending in December 1973, including service in Vietnam. 

The issue on appeal was most recently before the Board of Veterans' Appeals (Board) in December 2010.  The veteran appealed the Board's December 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision in February 2012, the Court vacated the part of the decision that denied service connection for gout and remanded the matter for proceedings consistent with its decision.

Although the appeal also originally included the issue of service connection for acquired psychiatric disability (to include post traumatic stress disorder (PTSD), nervousness, depression and anxiety), this benefit was granted by rating decision in January 2012 and is therefore no longer in appellate status.	
 
The Veteran appeared at Board hearing in October 2007.  The hearing was intended to be a videoconference hearing, but due to technical problems, only audio transmission was possible.  The Veteran was given the option of having the hearing rescheduled, but he elected to proceed with an audio only hearing.  A transcript is of record. 

The appeal is REMANDED to the Regional Office (RO) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2008 remand, the Board noted that it had instructed the RO in March 2008 to take appropriate action to request copies of all pertinent medical reports from the VA Medical Center (VAMC) in Cincinnati, Ohio.  Since it appeared to the Board that the request had not been made, the Board remanded the claim for additional development.  In November 2008, the RO contacted the VAMC.  In response, the VAMC informed the RO in December 2008 that it was not in possession of records under the social security number (SSN) and birthdate provided.  However, the VAMC did find a Veteran with the same first and last name, and middle initial, but with a different SSN.  In the February 2012 decision, the Court found that VA had failed to furnish the Veteran with adequate notice of the unavailability of such evidence pursuant to 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).  Accordingly, remedial action is required. 

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the VAMC records requested in November 2008, the RO/AMC should furnish the Veteran with appropriate notice under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).  The notice must (1) identify the records VA was unable to obtain; (2) explain the efforts VA made to obtains such records; (3) describe any further action VA will take with respect to the claim; and (4) inform the Veteran that he is ultimately responsible for providing the evidence.  
 
2.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the record and readjudicate the issue on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


